MEMORANDUM **
Evangelina Angel Salazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of her application for cancellation of removal. We dismiss the petition.
We do not need to review whether Angel Salazar has proven ten years of continuous physical presence in the United States, see 8 U.S.C. § 1229b(b), because we lack jurisdiction to review the immigration judge’s discretionary determination that Angel Salazar has failed to demonstrate the requisite “exceptional and extremely unusual hardship” for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.